Exhibit 10.2 ASSET SALE FACILITY AGREEMENT dated as of May 6, 2009 among MERCK & CO., INC., The GUARANTORS andLENDERS party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent J.P. MORGAN SECURITIES INC., Sole Bookrunner and Sole Lead Arranger and BANCO SANTANDER, S.A. NEW YORK BRANCH, BANK OF AMERICA SECURITIES LLC, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSESECURITIES(USA) LLC, HSBC BANK USA, NATIONAL ASSOCIATION, THE ROYAL BANK OF SCOTLAND PLC, AND UBS SECURITIES LLC, Co-Arrangers TABLE OF CONTENTS Page ARTICLE 1 Definitions Section 1.01.Defined Terms 1 Section 1.02.Types of Borrowings 20 Section 1.03.Terms Generally 20 Section 1.04.Accounting Terms; GAAP 20 ARTICLE 2 The Credits Section 2.01.Commitments 21 Section 2.02.Loans and Borrowings 21 Section 2.03.Requests for Borrowings 21 Section 2.04.Funding of Borrowings 22 Section 2.05.Interest Elections 22 Section 2.06.Termination; Optional Reduction of Commitments; Notice 23 Section 2.07.Repayment of Loans; Evidence of Debt 24 Section 2.08.Optional Prepayment of Loans; Prepayment Notices 24 Section 2.09.Fees 25 Section 2.10.Interest 25 Section 2.11.Alternate Rate of Interest 26 Section 2.12.Increased Costs 26 Section 2.13.Break Funding Payments 27 Section 2.14.Taxes 27 Section 2.15.Payments Generally; Pro Rata Treatment; Sharing of Set-offs 29 Section 2.16.Mitigation Obligations; Replacement of Lenders 30 Section 2.17.Defaulting Lender 31 Section 2.18.Borrower Designation 31 Section 2.19.Mandatory Prepayments and Commitment Reductions 32 ARTICLE 3 Representations and Warranties Section 3.01.Organization; Corporate Power and Authority 33 Section 3.02.Due Authorization and Enforceability 33 Section 3.03.No Conflict 33 Section 3.04.Governmental Approvals 33 Section 3.05.Financial Statements 33 Section 3.06.No Event of Default 34 Section 3.07.Ownership of Patents and other Intellectual Property 34 Section 3.08.Litigation 34 Section 3.09.Compliance with Laws 34 Section 3.10.Investment Company Act 34 Section 3.11.Margin Regulations 34 Section 3.12.Payment of Taxes 34 Section 3.13.ERISA Events 35 Section 3.14.Use of Proceeds 35 ARTICLE 4 Conditions Section 4.01.Availability Date 35 Section 4.02.Each Borrowing Event 36 ARTICLE 5 Affirmative Covenants Section 5.01.Financial Statements 37 Section 5.02.Notices of Material Events 38 Section 5.03.Existence and Conduct of Business 38 Section 5.04.Payment of Tax Liabilities 38 Section 5.05.Maintenance of Properties; Maintenance of Insurance 39 Section 5.06.Maintenance of Books and Records 39 Section 5.07.Visitation Rights 39 Section 5.08.Compliance with Laws 39 Section 5.09.Additional Guarantors 39 Section 5.10. Maintenance of Ratings 39 ARTICLE 6 Negative Covenants Section 6.01.Liens 40 Section 6.02.Mergers and Other Fundamental Changes 41 Section 6.03.Total Debt to Capitalization Ratio 41 ARTICLE 7 Events of Default Section 7.01.Events of Default 41 ARTICLE 8 The Administrative Agent ARTICLE 9 Miscellaneous Section 9.01.Notices 44 Section 9.02.Waivers; Amendments 45 Section 9.03.Expenses; Indemnity; Damage Waiver 46 Section 9.04.Successors and Assigns 47 Section 9.05.Survival 50 Section 9.06.Counterparts; Integration; Effectiveness 50 Section 9.07.Severability 50 Section 9.08.Right of Set-off 50 Section 9.09.Governing Law; Jurisdiction; Consent to Service of Process 50 Section 9.10.WAIVER OF JURY TRIAL 51 Section 9.11.Headings 51 Section 9.12.Confidentiality 51 Section 9.13.USA PATRIOT Act 52 ARTICLE 10 Affiliate Guarantees Section 10.01.Affiliate Guarantees 52 Section 10.02.Affiliate Guarantees Unconditional 52 Section 10.03.Limitation on Obligations of Subsidiary Guarantor 53 Section 10.04.Release of Affiliate Guarantees 53 Section 10.05.Waiver by Guarantors 54 Section 10.06.Subrogation. 54 Section 10.07.Stay of Acceleration 54 Section 10.08.Continuing Guarantee 54 Section 10.09.Addition of Guarantors 54 SCHEDULES: Schedule 1.01 – Permitted Existing Indebtedness Schedule 2.01 Commitments Schedule 6.01 Existing Liens EXHIBITS: Exhibit A– Form of Assignment and Assumption Exhibit B – Form of Guarantor Joinder Agreement Exhibit C – Form of Borrowing Request Exhibit D – Form of Interest Election Request Exhibit E – Form of Section 2.14(e) Certificate ASSET SALE FACILITY AGREEMENT dated as of May 6, 2009 (this “Agreement”), among MERCK & CO., INC., a company organized under the laws of the state of New Jersey (the “Company”), the GUARANTORS and LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent. W I T N E S S E T H : The Company has agreed to combine with (the “Merger”) SCHERING−PLOUGH CORPORATION (to be renamed Merck & Co., Inc. upon consummation of the
